Citation Nr: 0931521	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision of the RO that 
declined to reopen a claim for service connection for a 
bilateral knee disability on the basis that new and material 
evidence had not been received.  The Veteran timely appealed.  
In October 2008, the Board reopened the claim for service 
connection for a bilateral knee disability and remanded the 
matter for additional development.


FINDING OF FACT

A preponderance of the evidence is against a finding that a 
chronic knee disorder had its onset during service or is 
otherwise related to active duty; arthritis was not exhibited 
within the first post service year.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred or aggravated in 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated December 2004 and March 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
March 2006 correspondence notified the Veteran of the way 
initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

II.  Analysis 

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2008).

The Veteran contends that service connection is warranted on 
the basis that his current bilateral knee disability had its 
onset in service.

Service treatment records first reflect complaints of pain in 
both knees in October 1966.  The Veteran reported no history 
of trauma or unusual physical exercise.  Examination revealed 
the infrapatellar bursa of each knee was full.  Range of 
motion was good, with no effusion into the joint.  There was 
no pain on internal or external rotation.  The impression was 
infrapatellar bursitis.

The Veteran again complained of an aching pain in both knees 
in January 1967.  At that time he reported having difficulty 
with his knees since early 1966.  The impression was probable 
chondromalacia.

An orthopedic consultation in January 1967 revealed slight 
effusion on physical examination.  Other findings included no 
crepitation, stable ligaments, full range of motion, and good 
power.  X-rays of the knees were negative for abnormality.  
The examiner found nothing wrong with the Veteran's knees 
other that slight effusion, which may be an indication of 
early chondromalacia.

On a "Report of Medical History" completed by the Veteran in 
July 1967, the Veteran reported that he had or had had 
swollen or painful joints.  The examiner noted a recent 
history of effusion, mild, bilaterally in knees, which was 
thought, might be early chondromalacia.  The July 1967 
examination report at separation reflects no effusion of the 
knees, a normal range of motion, and good stability.
  
There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for arthritis of either knee on the basis of 
presumptions referable to chronic diseases.

Private treatment records from James F. Wight, M.D., dated in 
March 2006, reflect a history of the Veteran having arthritis 
in the knees in service and a history that the Veteran had 
taken anti-inflammatory and pain medications for knee pain 
over the years; and that his knee pain became worse.

In October 2007, VA received another statement from James F. 
Wight, M.D., indicating that the Veteran had peripatellar 
swelling and some crepitance over the patella bilaterally; 
and that the impression was arthritis of the knees.  
Dr. Wight noted the Veteran's medical visits during service 
for knee pain, as well as the Veteran's use of medications 
for knee pain over the years.  He indicated that the Veteran 
had arthritis of the knees which, by history, occurred while 
he was in service.  He concluded that it was logical to 
assume that the Veteran's current knee disability was 
connected to military service.

The Veteran underwent a VA examination in December 2008.  The 
Veteran reported that he began having pain in his knees 
during service, after running up and down stairs while he was 
stationed in Germany.  He reported no true injury to the 
knees, and that they "just began aching."  The Veteran also 
reported that the pain in his knees was now constant, and he 
described the pain as a dull, aching pain.  He reported 
stiffness in the knees and swelling, and also fatigability 
with prolonged walking.  

Examination of the knees revealed no evidence of erythema, 
edema, increased warmth, or effusion.  There was no 
tenderness to palpation over the joint lines of either knee.  
Range of motion was to 140 degrees on flexion, with pain at 
the extremes described as stiffness; extension was to 3 
degrees.  X-rays revealed no evidence of degenerative joint 
disease, but did suggest internal derangement of bilateral 
knees with soft tissue swelling overlying the left patella.

The examiner noted that no effusion was found at the time of 
the Veteran's discharge examination in July 1967.  The 
examiner also noted that there were no further treatment 
records for knee pain until 2004.  Based on the lack of 
evidence of a chronic condition during service or for many 
years post-service, the examiner opined that it was less 
likely than not that the Veteran's current knee disability is 
related to military service.  The examiner indicated that 
should information become available between 1968 and 2004, 
the opinion may change.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

Dr. Wight referred to the Veteran's service treatment records 
and referred to a history of arthritis of the knees in 
service to support the conclusion that the Veteran had knee 
arthritis that was "military connected."  The presence of 
arthritis in service was not mentioned in any contemporaneous 
clinical records and not shown on x-rays in service.  The 
history upon which Dr. Wight bases his conclusions is 
inaccurate.  Medical opinions have no probative value when 
they are based on an inaccurate factual predicate, such as 
the veteran's self- reported and inaccurate history.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993).  

The VA examiner reviewed the entire claims file and included 
an accurate synopsis of the veteran's medical history.  She 
specifically cited to service treatment records and the 
private clinical evidence of record.  A thorough examination 
was done, including radiographic studies.  It was concluded 
that the Veteran did not have degenerative joint disease of 
the knees, but did have some internal derangement.  In view 
of the acute nature of the disability in service and the long 
gap in his reporting complaints or treatment for knee pain 
after service, it was concluded that current knee disability 
was less likely to be related to his period of service.  The 
VA opinion is factually accurate, fully articulated, and 
contains sound reasoning; it is clearly more probative than 
the private medical opinion.  Therefore, the VA opinion is 
afforded significant probative value.  

The lack of contemporaneous medical evidence is not an 
absolute bar to the Veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

In this case, the Veteran is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

The Veteran has claimed that his knee problems started in 
service and has referred to the service treatment records to 
support his claim.  He is competent to report symptoms of 
knee pain and problems both during and after service.  Layno 
v. Brown, 6. Vet. App. 465, 469-71 (1994).  While it is not 
disputed that the Veteran exhibited knee problems in service 
and that service treatment records support this fact, the 
evidence fails to show that knee disability was chronic.  The 
Veteran himself has not been a totally accurate historian, 
erroneously reporting to Dr. Wight that he had arthritis in 
service.  The Veteran's statements do not convincingly show 
that knee problems in service were chronic and are less 
probative than the competent evidence of the VA examiner that 
comments on the nature and etiology of the Veteran's knee 
disability.   

Here, the competent evidence of record reflects that current 
chronic knee disability is unrelated to the acute knee 
problems the Veteran exhibited in service.  In conclusion, a 
preponderance of the evidence is against a finding that 
current knee disability is causally related to active service 
or that arthritis was exhibited within the first post service 
year.  Thus, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for a bilateral knee disability is denied.


____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


